THE THIRTEENTH COURT OF APPEALS

                                   13-16-00109-CV


 EMMA PEREZ TREVINO, CARLOS SANCHEZ, THE MCALLEN MONITOR, MARCI
  CALTABIANO-PONCE, VALLEY MORNING STAR, AND AIM MEDIA TEXAS, LLC
                                v.
                          MARK A. CANTU


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-2063-15-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered, in

part and REMANDED, in part.        The Court orders the judgment of the trial court

REVERSED and RENDERS an order granting appellants’ motion to dismiss. The Court

further REMANDS this cause for further proceedings consistent with the Court’s

opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

February 2, 2017